ORDER

PER CURIAM:
AND NOW, this 4th day of March, 1999, on certification by the Disciplinary Board that the respondent, OSCAR GASKINS, who was transferred to inactive status as a member of the Bar of the Commonwealth, pursuant to Pa.R.D.E. 219(k)(l) by Order of this Court dated July 22, 1998, has paid all expenses taxed pursuant to Pa.R.D.E. 208(g), and there being no other outstanding order of suspension or disbarment, OSCAR GAS-KINS is hereby reinstated to active status, effective immediately.